Exhibit 10.1

 

EXECUTION COPY

 

CONTRACT OF EMPLOYMENT

 

(including particulars of terms of employment required

by the Employment Rights Act 1996)

 

EMPLOYER

TRAVELPORT INTERNATIONAL LTD of Axis One, Axis Park, 10 Hurricane Way, Langley,
Berkshire SL3 8AG United Kingdom. Registered company number 1254977 England
(“the Company”).

 

 

EMPLOYEE

Philip Emery

 

 

DATE

1 October 2009

 

1.             Commencement of employment

 

Your employment with the Company began on 11th September 2006 which is the date
of commencement of your period of continuous employment. Your new role will
commence 1st October 2009.

 

2.             Job title

 

You are employed as Chief Financial Officer, Travelport at Senior Executive
Leadership level.  The content of your job may be varied from time to time.

 

3.             Duties

 

3.1.          You will carry out such duties and comply with such instructions  
consistent with your position and status as the Company reasonably determines
from time to time.

 

3.2.          You will primarily report to Jeff Clarke, the President and CEO of
Travelport (or his successor), and will also report to Gordon Wilson, President
and CEO of Travelport GDS (or his successor); provided, however, that the
Company may change this reporting relationship so that you have substantially
equivalent accountability and responsibility.

 

4.             Place of work

 

4.1.          Your normal place of work will be the Company’s offices at
Langley.

 

4.2.          You may be required to undertake business trips or temporary work
placements within the UK and abroad in the course of the performance of your
duties.

 

--------------------------------------------------------------------------------


 

4.3.          You may be required to work on a permanent basis at any other
(current or future) premises of the Company or any Group Company within a radius
of 50 miles of Langley. If as a result of such relocation you are required to
move home your relocation expenses will be refunded to the extent provided for
in the Company’s relocation policy in accordance with the terms of that policy
which may be revised from time to time.

 

5.             Remuneration

 

5.1.          Your basic salary is £285,000 per annum effective 1st October
2009.  This basic salary is payable monthly in arrears in accordance with the
Company’s normal payroll practices by electronic transfer direct to your bank.

 

5.2.          Your salary will be reviewed annually. Salary review does not
automatically entitle you to a salary increase.

 

5.3.          You are required to inform the Company’s payroll department
without delay if an over or under payment of salary, expenses or any other
benefit is mistakenly made to you.

 

6.             Expenses

 

If you incur travelling expenses (other than travel to and from work),
accommodation or other expenses in the course of carrying out your duties, you
will be reimbursed for these by the Company on production of appropriate
vouchers or receipts in accordance with the Company’s current policy on
expenses, a copy of which appears on the Company Intranet.

 

7.             Perquisites

 

During your employment you will be provided with perquisites for UK executives
at your level, including without limitation, car allowance, financial planning
and travel allowance, subject to the prevailing rules, policy or plan, which may
be revised from time to time; provided, however, that you will continue to be
permitted to use your travel allowance for commuting.  Your eligibility to
participate in these schemes and to receive benefits under them shall cease upon
termination of your employment for whatever reason. The Company reserves the
right to vary, replace or discontinue all or any of these perquisites from time
to time.

 

8.             Hours of Work

 

8.1.          Your normal hours of work are from 9.00 am until 5.15 pm Monday to
Friday inclusive with a 45 minute break for lunch. The Company reserves the
right to vary your normal hours of work at its discretion to meet

 

2

--------------------------------------------------------------------------------


 

business needs and/or improve operational efficiency but without increasing the
normal number of hours worked.

 

8.2.          You will be required to work such additional hours as may be
necessary for the proper performance of your duties, for which you will receive
no additional payment.

 

8.3.          You agree that the maximum weekly working time limits in
regulation 4 (1) of the Working Time Regulations 1998 do not apply to you, and
that you shall give the Company three months notice in writing if you wish
regulation 4 (1) to apply to you.

 

8.4.          You agree to co-operate fully in assisting the Company to maintain
such records of your working hours as may be required from time to time.

 

9.             Holidays and holiday pay

 

9.1.          The holiday year runs from 1 January to 31 December.

 

9.2.          You are entitled, in addition to the usual public holidays, to 25
working days’ paid holiday in each holiday year of employment, increasing to 27
days after five continuous years’ service and 29 days after ten continuous
years’ service.  Holidays shall be paid at your basic rate of pay.

 

9.3.          If the 5th and 10th anniversaries of your commencement date fall
during the first six months of a holiday year then your two day increase of
holiday entitlement will be available to you following the anniversary date.  If
these anniversaries fall during the second six months of a holiday year then
your holiday entitlement following the anniversary date will increase by only
one day for that year.

 

9.4.          Where you are employed for a part of a holiday year only — either
on commencement or termination of your employment  — you will be entitled to
paid holiday pro rata to the number of complete calendar months worked by you in
the relevant holiday year.

 

9.5.          The dates of any period of holiday must be approved by your
manager.  Although the Company will agree to your proposed holiday dates
wherever possible, it reserves the right to withhold approval where necessary
for administrative or business reasons.  Consent will not normally be given to
your taking more than ten consecutive working days holiday.

 

9.6.          In exceptional circumstances and with the prior written consent of
your Manager, up to five days unused holiday entitlement may be carried

 

3

--------------------------------------------------------------------------------


 

forward to the next year.  Any such days must be taken by 31 March in the next
holiday year.

 

9.7.          On the termination of your employment, where you have taken more
or less than your accrued holiday entitlement as calculated above, an adjustment
based on your normal rate of pay will be made to your final pay by way of a
deduction or an additional payment as appropriate.

 

10.          Sickness and sick pay

 

10.1.        If you are absent from work due to sickness or injury or for any
other reason you must let the Company know by 10.00 am on your first day of
absence that you will be unable to attend.  If it is not possible for you or
someone on your behalf to contact the Company by this time then you must ensure
that contact is made as soon as is reasonably practical thereafter.  If you are
absent over a period of time, you must keep the Company advised regularly of
your progress and of your likely return date.  Your manager will be your first
point of contact for these purposes.

 

10.2.        If you are absent due to sickness or injury for half a day or more,
immediately you return to work you must complete a sickness self-certification
form and submit it to your manager for his/her signature and authorisation. 
Template self-certification forms are available on the Company’s Intranet.

 

10.3.        If you are absent for more than seven consecutive days (including
Saturdays and Sundays) due to sickness or injury you must obtain a doctor’s
certificate in respect of your absence to date and any anticipated future
absence and give it or send it immediately to your manager.  Thereafter any
further absence must continue to be supported by doctor’s certificates.  If you
wish to return to work following a period of sickness absence and your doctor’s
certificate is for an open ended period or for a period which has not expired
then the Company will only allow you to return to work if you submit a further
doctor’s certificate confirming that you are once more fit for work.

 

10.4.        Failure to comply with the above procedures may result in the loss
of Company sick pay (referred to below) and may also disqualify you from
receiving Statutory Sick Pay (“SSP”).

 

10.5.        The Company’s sick pay year runs from 1 April to 31 March. 
Provided you have complied with the requirements detailed above, and subject to
your length of continuous service, the Company will continue to pay you at your
normal rate of pay during any unavoidable absence through sickness or injury in
any given sick pay year (whether the absence is continuous or intermittent) for
a period of 26 weeks.

 

4

--------------------------------------------------------------------------------


 

Any payment made to you under this provision will include any entitlement which
you may have to receive SSP from the Company.  Company sick pay will be reduced
by the amount of any Social Security benefits recoverable by you (whether or not
recovered) in respect of your illness or injury.  Any payments made in addition
to your entitlement to

 

Company sick pay as detailed above will be made entirely at the Company’s
discretion.

 

10.6.        Where the relevant anniversary of your commencement of employment
falls part way through a sick pay year your entitlement to Company sick pay for
the sick pay year in question will increase immediately upon that anniversary
date, but any sick pay already paid to you during that sick pay year will be
offset against your new entitlement.

 

10.7.        If you are absent during one sick pay year (“year 1”) and your
absence continues into the next sick pay year (“year 2”) or if your absence in
year 2 commences within four weeks of your absence in year 1 then the absence
which falls in year 2 will be regarded as if it had fallen within year 1 and
your entitlement to Company sick pay will be calculated by reference to your
unexhausted sick pay entitlement (if any) for year 1.  In this case you will
only qualify to claim Company sick pay in respect of your entitlement for year 2
once you have returned to work for a continuous period of at least four working
weeks before incurring any further sickness absence.  Until you have qualified
to receive Company sick pay in year 2 as described above any further absence
from work due to sickness or injury will also be regarded as having occurred in
year one.

 

10.8.        You may be eligible to receive SSP payments before you become
entitled to Company sick pay or once your entitlement to Company sick pay in any
given sick pay year has been exhausted in which case you will receive payment at
the SSP rate during your absence until your SSP entitlement has been exhausted.
Your “qualifying days” for SSP purposes are Monday to Friday (inclusive).

 

10.9.        If you are absent from work due to an accident which occurred or a
condition which was sustained as a result of the act or omission of a third
party any sick pay paid to you by the Company in respect of your absence will be
paid as a loan which you must repay to the Company if you are successful in
recovering damages in respect of your absence from work.

 

10.10.      The Company will be entitled, at its expense, to require you to be
examined by an independent medical practitioner of the Company’s

 

5

--------------------------------------------------------------------------------


 

choice at any time (whether or not you are absent by reason of sickness or
injury) and you agree that the doctor carrying out the examination may disclose
to and discuss with the Company the results of the examination.

 

10.11.      For the avoidance of doubt the Company will be entitled to terminate
your employment in accordance with the terms of this Contract (whether with or
without notice as appropriate in the circumstances) during any period of
sickness absence.

 

11.          Pension and other benefits

 

11.1.        The Company operates a defined contribution pension plan.  If you
choose to join the pension plan then your basic salary will be reduced by the
amount that you elect to be invested into the pension plan, in accordance with
the membership category you select.  Full details of the pension plan and other
benefits are shown in the Benefits’ Booklet.

 

11.2.        During your employment you will be entitled to participate at the
Company’s expense in the Company’s schemes relating to the following:

 

(a)           private medical expenses insurance;

 

(b)           permanent health insurance;

 

(c)           life assurance;

 

(d)           Well Being programme;

 

subject to the rules of these schemes which may be revised from time to time. 
Your eligibility to participate in these schemes and to receive benefits under
them shall cease upon termination of your employment for whatever reason.

 

11.3.        Participation in the permanent health insurance (PHI) scheme is
strictly subject to the rules of the scheme which may change from time to time. 
You will be entitled to receive benefits under the PHI scheme only in the
circumstances and for so long as the Company continues to receive benefits from
the insurer who operates the scheme.  Your entitlement to receive benefits will
therefore cease if your employment is terminated or if you are able to work to
your normal capacity again, if you die, or if you reach normal retirement age or
if the insurer considers that you no longer satisfy the scheme’s other
eligibility requirements.

 

11.4.        The Company reserves the right to vary, replace or discontinue all
or any of these schemes from time to time.

 

6

--------------------------------------------------------------------------------


 

12.          Confidentiality

 

12.1.        You shall not either during the continuance of your employment or
at any time thereafter:

 

(a)           disclose or communicate to any person or permit or enable any
person to acquire any Confidential Business Information other than for any
legitimate purposes of a Group Company; or

 

(b)           use or attempt to use any of the Confidential Business Information
in any manner which may injure or cause loss either directly or indirectly to
any Group Company or its Clients or may be likely to do so or for any purpose
other than in the discharge of your duties hereunder; or

 

(c)           sell or seek to sell to anyone Confidential Business Information
other than for any legitimate purposes of a Group Company; or

 

(d)           obtain or seek to obtain any financial advantage direct or
indirect from the disclosure of Confidential Business Information other than for
a Group Company.

 

During the continuance of your employment and at all times thereafter you shall
use your best endeavours to prevent the unauthorised publication or disclosure
of the Confidential Business Information or any part thereof.

 

12.2.        This Clause shall not apply to:

 

(a)           information or knowledge which comes into the public domain other
than in consequence of your default;

 

(b)           any information which you have acquired other than through the
performance of your duties for a Group Company; or

 

(c)           any information which is required to be disclosed by you by order
of a court of competent jurisdiction or an appropriate regulatory authority or
otherwise required by law.

 

12.3.        Nothing in this Agreement shall preclude you from making a
protected disclosure for the purposes of the Public Interest Disclosure Act
1998.

 

7

--------------------------------------------------------------------------------


 

13.          Activities during your employment

 

13.1.        During your employment you may only be engaged, concerned or
interested (whether directly or indirectly) in any other trade, business or
occupation with the prior written consent of the Company, as set forth in the
Travelport Code of Business Conduct & Ethics (“the Code”). Subject to the
provisions of the Code, the Company will not unreasonably withhold such consent
but consent will not be given where the outside activity in question gives rise
to any conflict of interest with regard to the Company’s business or if it is
likely to detract from the proper performance of your duties under this
contract.

 

13.2.        During your employment you must not, except with the Company’s
written consent and subject to the provisions of the Code, introduce to any
other competing business orders for goods or services with which the Company is
able to deal.

 

13.3.        During your employment you must not, except with the Company’s
express written consent or instructions, represent yourself as the Company’s
authorised agent save as is required in the normal course of your duties.  You
must not communicate with any member of the press or media or publish any
letter, article or document on behalf of or referring to the Company without the
express prior permission of the Corporate Communications Department.

 

14.          Intellectual Property

 

14.1.        All copyright, design rights, database rights, trademarks, and any
other intellectual property rights (other than patents) in any software,
databases, specifications, manuals, prototypes, records, documents, (including
all material stored in computer readable form), drawings, designs, business
ideas or methods and any other material or work (the “Materials”) of any
description that is capable of protection under the intellectual property laws
(other than patent law) or laws of confidence of any country which is made,
developed, created, devised or designed (whether alone or with any other person)
by you in the course of your employment will be the property of and will belong
to the Company unless otherwise agreed in writing by the Company.

 

14.2.        You agree that you will use the Materials only for the purpose of
the Company’s business and that you will return the Materials and all copies and
extracts from the Materials, to the Company on demand at any time and without
demand on the termination of your employment, howsoever arising.

 

8

--------------------------------------------------------------------------------


 

14.3.        You shall promptly disclose full details of all inventions,
discoveries, processes or formulae or any other matter which is capable of
patent protection under the intellectual property laws of any country which is
made, created, developed, or devised by you in the course of your employment
(“Inventions”) in writing to a Director of the Company, and shall if requested
by the Company deliver to the Company all copies and material representations of
such Inventions in your possession, custody or control.

 

14.4.        To the extent that under the mandatory laws of any country an
Invention or any patent or other rights therein belongs to you, you shall on
request by the Company negotiate with the Company in good faith for the
assignment or licence of the Invention and such rights to the Company.

 

14.5.        All other Inventions and all other rights therein shall belong to
the Company, and, to the extent not already legally owned by the Company, shall
be held on trust for the Company, and at the Company’s request and cost you
shall execute any documents and do all things necessary to substantiate the
Company’s ownership thereof and to obtain registration or protection thereof in
any country.

 

14.6.        You irrevocably appoint the Company to be your attorney in your
name, and on your behalf:

 

14.6.1.        to execute any instrument, to do any thing, and generally to use
your name for the purpose of giving the Company (or its nominee) the full
benefit of the provisions of clauses 14.1 to 14.5 above; and

 

14.6.2.        to give to any third party a certificate in writing (signed by a
director or secretary of the Company) confirming that any instrument or act
falls within the authority conferred by this clause; such a certificate will be
deemed to be conclusive evidence that this is the case.

 

14.7.        Save as provided above, you shall keep all Inventions and all
details thereof confidential to yourself and any lawyer or patent agent
instructed by you.  You shall not without the Company’s consent apply for
protection or registration in any country of any Invention belonging to the
Company and shall promptly inform the Company if you apply for protection or
registration of an Invention belonging to you in any country.

 

15.          Disciplinary and grievance procedure

 

The Company has disciplinary and grievance procedures which appear on the
Company intranet. The disciplinary and grievance procedures are not incorporated
by reference in this contract of employment and therefore do not form part of
your contract of employment.

 

9

--------------------------------------------------------------------------------


 

16.          Termination of employment

 

16.1.        Subject as follows the Company can terminate your employment at any
time by giving you 12 months written notice.

 

16.2.        You may terminate your employment at any time by giving the Company
at least 12 months written notice.

 

16.3.

 

16.3.1.        After notice of termination has been given by either you or the
Company, provided that the Company continues to provide you with your normal
salary and contractual benefits under this contract until your employment
terminates, the Company may at its absolute discretion at any time during your
notice period:

 

(a)                exclude you from the premises of the Company and/or any Group
Company;

 

(b)                require you to carry out specified duties other than your
normal duties or to carry out no duties;

 

(c)                require you to return any property belonging to the Company
which is in your possession;

 

(d)                require that you resign immediately from any offices you hold
in any Group Company;

 

(e)                announce to employees, suppliers and customers that you have
been given notice of termination or have resigned (as the case may be); and

 

(f)                 instruct you not to communicate orally or in writing with
suppliers, customers, employees, agents or representatives of the Company or any
Group Company until your employment has terminated.

 

16.3.2.        Any outstanding holiday entitlement accrued before or during a
period of exclusion pursuant to clause 16.3.1 should be used during the
exclusion period with the prior agreement of the Company.

 

16.4.        The Company has the right to terminate your employment without
notice if you breach the material terms and conditions of your employment and/or
in the case of gross misconduct.  Gross misconduct includes (but is not limited
to) dishonesty, fraud, insider dealing, breach of company confidentiality,
pilferage, being under the influence of alcohol or other

 

10

--------------------------------------------------------------------------------


 

substances at work, flagrant disobedience of reasonable orders from superiors,
causing actual or threatening physical harm, harassment and causing damage to
Company property.

 

16.5.        The Company may also terminate your employment (with or without
notice depending upon the severity of the case) if it discovers that you
provided the Company with false information or deliberately misled the Company
when applying for employment.

 

16.6.        The Company reserves the right, at its discretion, to terminate
this Contract immediately without giving the period of notice referred to in
clause 16.1 or 16.2 (as appropriate) by paying to you your basic salary (less
deductions of tax and national insurance) in lieu of all or part of your notice
period as the case may be.

 

16.7.        Should you be involuntarily terminated for any reason other than
cause (as determined by the Company) or you resign in circumstances where you
are entitled to resign in response to a fundamental breach of contract by the
Company, and provided that you execute a compromise agreement that will be
provided to you by the Company in its standard form and that will include a
release of all claims against any Group Company or any of their directors,
officers, agents or employees, a non-competition provision for 12 months
following your termination of employment, and a non-solicitation provision for
12 months following your termination from employment, you shall be entitled to
receive the following benefits, which, except as expressly provided herein in
clause 16.6, shall be in lieu of any severance or separation benefits under any
and all other severance plans, policies and agreements that may entitle you to
severance or separation benefits and which shall be less deductions of tax and
national insurance:

 

16.7.1.        A lump sum payment that is equivalent to 12 months of your base
annual salary at the time of termination; and

 

16.7.2.        A lump sum payment equal to your then current annual target bonus
for the year in which your employment terminates, pro-rated based upon the
number of days you were employed with the Company during the year of termination
and for which you have not otherwise received or been eligible for a bonus, and
in lieu of any other bonus for the period in which you are terminated.

 

16.8.        The May 1, 2009 Management Equity Awards Agreement between
Executive and TDS Investor (Cayman) L.P. (“the May 1, 2009 Award Agreement”) is
hereby amended as follows:

 

11

--------------------------------------------------------------------------------


 

16.8.1.        Section 3.1(e) is deleted in its entirety and replaced with the
following:


 


(E) NOTWITHSTANDING THE FOREGOING IN THE EVENT THAT:


 


(I)            A CHANGE IN CONTROL OCCURS AT A TIME WHEN EXECUTIVE IS EMPLOYED
BY THE COMPANY, EXECUTIVE SHALL THEREUPON BE DEEMED TO HAVE VESTED IN THE
UNVESTED RESTRICTED EQUITY UNITS AT TARGET (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, ANY RESTRICTED EQUITY UNITS THAT REMAIN UNVESTED DUE TO THE FAILURE IN
ANY PRIOR CALENDAR YEAR(S) TO ACHIEVE THE ANNUAL GOALS AT TARGET)  IMMEDIATELY
PRIOR TO SUCH CHANGE OF CONTROL (AND SUCH RESTRICTED EQUITY UNITS SHALL
AUTOMATICALLY CONVERT TO VESTED RESTRICTED EQUITY UNITS HEREUNDER) AND ANY
RESTRICTED EQUITY UNITS THAT REMAIN UNVESTED AFTER SUCH CONVERSION SHALL BE
FORFEITED;


(II)           EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE
COMPANY OTHER THAN FOR CAUSE, BY EXECUTIVE AS THE RESULT OF A CONSTRUCTIVE
TERMINATION, OR AS A RESULT OF DEATH OR DISABILITY, EXECUTIVE SHALL BE DEEMED TO
HAVE VESTED IN THE UNVESTED RESTRICTED EQUITY UNITS THAT WOULD HAVE VESTED
ASSUMING (1) THAT EXECUTIVE’S EMPLOYMENT CONTINUED FOR EIGHTEEN (18) MONTHS
FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT (“ACCELERATED VESTING
DATE”), (2) THAT THE AWARD VESTS RATEABLY ON A MONTHLY BASIS BEGINNING ON THE
PRIOR VESTING DATE THROUGH THE ACCELERATED VESTING DATE OVER THE REMAINDER OF
THE PERFORMANCE PERIOD THAT ENDS ON DECEMBER 31, 2012, AND (3) PERFORMANCE AT
TARGET.  FOR EXAMPLE, IF EXECUTIVE WAS TERMINATED WITHOUT CAUSE ON SEPTEMBER 1,
2009, THEN EXECUTIVE WILL RECEIVE 26/48THS VESTING OF ALL UNVESTED RESTRICTED
EQUITY UNITS AS OF THE TERMINATION DATE AT TARGET; AND


(III)          EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR ANY
REASON, EXCEPT AS SET FORTH, AND TO THE EXTENT PROVIDED, IN SECTIONS
3.1(E)(I) AND 3.1(E)(II), EXECUTIVE SHALL HAVE NO RIGHT TO FURTHER VESTING OF
THE RESTRICTED EQUITY UNITS THAT ARE UNVESTED RESTRICTED EQUITY UNITS (AND SUCH
RESTRICTED EQUITY UNITS SHALL BE UNVESTED RESTRICTED EQUITY UNITS
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 3.1).


 

16.8.2.        The following definition is added to Section 1.1. of the May 1,
2009 Award Agreement:

 

“Constructive Termination” shall have the meaning assigned such term in any
employment agreement entered into between any Company and Executive, provided
that if no such employment agreement exists or such term is not defined, then
“Constructive

 

12

--------------------------------------------------------------------------------


 

Termination” means (A) any material reduction in Executive’s base salary or
annual bonus opportunity (excluding any change in value of equity incentives or
a reduction affecting substantially all similarly situated executives),
(B) failure of the Company or its affiliates to pay compensation or benefits
when due, in each case which is not cured within 30 days following the Company’s
receipt of written notice from Executive describing the event constituting a
Constructive Termination, (C) a material and sustained diminution to Executive’s
duties and responsibilities as of the date of this Agreement or (D) the primary
business office for Executive being relocated by more than 50 miles; provided
that any of the events described in clauses (A)-(D) of this definition of
“Constructive Termination” shall constitute a Constructive Termination only if
the Company fails to cure such event within 30 days after receipt from Executive
of written notice of the event which constitutes Constructive Termination;
provided further, that a “Constructive Termination” shall cease to exist for an
event on the 60th day following the later of its occurrence thereof or
Executive’s knowledge thereof, unless Executive has given the Company written
notice thereof prior to such date.

 

16.8.3.        The phrase “Subject to Section 3.1,” is added at the beginning of
Section 3.4(a).

 

16.8.4.        The title of Section 3.5 is amended to “Partnership Agreement;
Call Rights” and the following language is added at the end of the existing
language in that Section 3.5:

 


NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY IN THE PARTNERSHIP
AGREEMENT, CLASS A-2 INTERESTS DELIVERED PURSUANT TO A RESTRICTED EQUITY UNIT
GRANTED PURSUANT TO THIS AGREEMENT SHALL NOT, UNTIL THE EARLIER OF (A) THE END
OF THE RESTRICTED PERIOD (AS DEFINED BELOW) OR (B) THE BREACH OF ANY COVENANT
CONTAINED IN SECTION 5 OF THIS AGREEMENT (THE “NO-CALL PERIOD”), BE
(I) FORFEITABLE PURSUANT TO ARTICLE XII OF THE PARTNERSHIP AGREEMENT OR
(II) SUBJECT TO THE MANDATORY PURCHASE PROVISIONS OF ARTICLE XII OF THE
PARTNERSHIP AGREEMENT; PROVIDED THAT, IN EACH CASE, ANY TIME PERIODS CONTAINED
IN THE PARTNERSHIP AGREEMENT THAT WOULD OTHERWISE HAVE LAPSED DURING THE NO-CALL
PERIOD SHALL NOT BEGIN TO RUN UNTIL AFTER THE EXPIRATION OF SUCH NO-CALL PERIOD
(OR, IF LATER, THE DATE ON WHICH THE PARTNERSHIP HAS ACTUAL KNOWLEDGE OF THE
EXPIRATION OF SUCH NO-CALL PERIOD).


 

16.8.5.        The “Restricted Period” as defined in Section 5.1(a) is changed
from one (1) year to two (2) years.

 

13

--------------------------------------------------------------------------------


 

16.9.        The parties agree that TDS Investor (Cayman) L.P. is party to this
Agreement for the sole purpose of agreeing to be bound by the provisions of
clause 16.8.

 

16.10.      Upon termination of the Employment howsoever arising you will:

 

16.10.1.      resign from all offices, trusteeships or positions held by you in
the Company (or any other Group Company) and transfer all nominee shares held by
you in the Company (or any other Group Company) without compensation for loss of
office or otherwise and, should you fail to do so, your manager is irrevocably
authorised to appoint some person in your name and on your behalf to do, execute
and perform any acts, deeds, documents or things necessary to effect such
resignation or transfer;

 

16.10.2.      deliver (or, if you are dead, of unsound mind or bankrupt, then
your personal representatives or such other persons as may be appointed to
administer your estate and affairs will deliver) up to the Company or its
authorised representative all property including (without limitation) all
documents, records, keys, correspondence, discs, tapes, telephones, credit cards
or other items in your possession or under his control which relate in any way
to the business or affairs or customers of the Company (or any other Group
Company) or are the property of the Company (or any other Group Company) and all
extracts or copies of them regardless of the medium on which such extracts or
copies are stored or held; and

 

16.10.3.      not at any time after the termination wrongfully represent
yourself as being a director of or employed by or connected with the Company (or
any other Group Company) nor make or publish any untrue or misleading statement
or comment about the Company (or any other Group Company) or their respective
officers and employees.

 

16.11.      You acknowledge and agree that, notwithstanding that the personal
contact is between you and representatives of Clients, Suppliers, Agents and
Distributors (collectively referred hereafter as “Business Partners”), the
relationship with them is one which exists with the Company and is valuable to
the Company and that, so far as concerns those Business Partners whose business
is handled by you, it is capable of being damaged inter alia upon the cessation
for any reason of the contract of employment between the Company and you.  For
the purposes of permitting the Company to ensure so far as possible that any
such damage is minimised, and so as to preserve the Company’s relationship with
its Business Partners after the termination of the contract of employment, and
to ensure the continued proper servicing of the requirements of such Business
Partners, you hereby undertake generally

 

14

--------------------------------------------------------------------------------


 

to co-operate with the Company and comply with the instructions of the Board in
securing the handover of the affairs of any such Client, Agent, Supplier or
Distributor to any other employee(s) designated by the Company in a manner which
will or is designed to ensure that the Company’s relationship with such Client
is preserved and that the Client continues to receive a proper service from the
Company; and acknowledges that any breach of the above undertakings may cause
loss or damage to the Company for which it may reasonably seek compensation or
injunctive relief from you.

 

16.12.      With a view to ensuring that your departure can be arranged with the
minimum of inconvenience or disruption to the business of the Company and its
relationship with its Clients and its other employees, you undertake to mutually
agree with your manager the timing and manner of any communication about your
departure, and to refrain from informing any of your colleagues (excluding your
manager and the Board of Travelport Limited or its successor) about the proposed
cessation of your employment hereunder, other than within the agreed
communication plan.

 

16.13.      You acknowledge the right of the Company to monitor and control the
performance of its employees and ensure the proper servicing of the requirements
of its Clients, and acknowledge the fiduciary obligations attaching to your
position.

 

17.          Company Property

 

On request and in any event on termination of your employment for any reason you
are required to return to the Company all company property including e.g. mobile
phones, computer hard and software including discs and all documents in whatever
form (including notes and minutes of meetings, customer lists, diaries and
address books, computer printouts, plans, projections) together with all copies
which are in your possession or under your control.  The ownership of all such
property and documents will at all time remain vested in the Company.

 

18.          Restrictive Covenants

 


18.1           YOU ACKNOWLEDGE THAT IN THE COURSE OF YOUR EMPLOYMENT YOU ARE
LIKELY TO OBTAIN KNOWLEDGE OF GROUP COMPANIES’ TRADE SECRETS AND OTHER
CONFIDENTIAL INFORMATION AND WILL HAVE DEALINGS WITH CLIENTS, SUPPLIERS, AGENTS
AND DISTRIBUTORS (COLLECTIVELY REFERRED HEREAFTER AS BUSINESS PARTNERS) AND THAT
THE RELATIONSHIPS WITH SUCH BUSINESS PARTNERS ARE PROPRIETARY RIGHTS BELONGING
TO THE RELEVANT GROUP COMPANY AND THAT IT IS FAIR AND REASONABLE FOR THE COMPANY
TO SEEK TO PROTECT THE INTERESTS OF THE GROUP BY THE PROVISIONS OF THIS CLAUSE
18.

 

15

--------------------------------------------------------------------------------


 


18.2            YOU SHALL NOT, EITHER ON YOUR OWN ACCOUNT (WHETHER DIRECTLY OR
INDIRECTLY) AS A REPRESENTATIVE, EMPLOYEE, PARTNER, DIRECTOR, FINANCIER,
SHAREHOLDER OR AGENT OF ANY OTHER PERSON, FIRM, COMPANY OR ORGANISATION:

 

(a)        at any time during the Restricted Period hold any Material Interest
in a business which is either wholly or partially in competition with any of the
Businesses;

 

(b)        at any time during the Restricted Period, seek in any capacity
whatsoever any business, orders or custom for any Restricted Products or
Restricted Services from any Client with whom you have dealt at any time during
the period of twelve months prior to the Termination Date;

 

(c)        at any time during the Restricted Period, accept in any capacity
whatsoever orders for any Restricted Products or Restricted Services from any
Client with whom you have dealt at any time during the period of twelve months
prior to the Termination Date;

 

(d)        at any time before or after the Termination Date, induce or seek to
induce by any means involving the disclosure or use of Confidential Business
Information any Business Partner to cease dealing with a Group Company or to
restrict or vary the terms upon which it deals with the relevant Group Company;

 

(e)        at any time during the Restricted Period be employed or engaged by
any person who at any time during the period of twelve months prior to the
Termination Date shall have been a Business Partner for the purpose of carrying
out the same kind of work as you have performed for that Business Partner during
the period of twelve months prior to the Termination Date;

 

(f)         at any time during the Restricted Period approach, solicit or seek
in any capacity whatsoever any business, orders or custom for any Restricted
Products or Restricted Services from any Supplier, Agent or Distributor with
whom you have dealt at any time during the period of twelve months prior to the
Termination Date;

 

(g)        at any time during the Restricted Period deal with or accept in any
capacity whatsoever orders for any Restricted Products or Restricted Services
from any Supplier, Agent or Distributor with whom you have dealt at any time
during the period of twelve months prior to the Termination Date;

 

(h)        at any time during the Restricted Period endeavour to entice away
from the relevant Group Company or knowingly employ or engage

 

16

--------------------------------------------------------------------------------


 

the services of or procure or assist any third party so to employ or engage the
services of any person who shall have been an Employee;

 

(i)         at any time during the Restricted Period endeavour to entice away
from the relevant Group Company or knowingly employ or engage the services of or
procure or assist any third party so to employ or engage the services of any
person who shall have been providing consultancy services to the relevant Group
Company at any time in the period of twelve months immediately prior to the
Termination Date and who:

 

(i)        by reason of his engagement as a consultant by such Group Company is
likely to be able to assist a business in or intending to be in competition with
such Group Company so to compete; or

 

(ii)       by reason of his engagement as a consultant by such Group Company is
likely to be in possession of any Confidential Business Information; or

 

(j)         at any time after the Termination Date represent yourself or permit
yourself to be held out by any person, firm or company as being in any way
connected with or interested in any Group Company.

 

18.3       Whilst the restrictions referred to in this clause are regarded by
the parties hereto as fair and reasonable restrictions to be imposed on you, it
is hereby declared that the wording of this clause is severable and so much of
the same as a court of competent jurisdiction may regard as unreasonable shall
(so far as the same is possible) be deleted.

 

18.4       If after your employment ends you propose to enter into any contract
of employment, appointment or engagement you must before so doing bring all the
terms of this contract (particularly clauses 12, 14, 17 and 18) to the attention
of any proposed new employer or organisation appointing you.

 

19.          Normal retirement age

 

Your normal retirement age is 65 years.

 

20.          Deductions

 

You hereby authorise the Company to deduct from your pay (including holiday pay,
sick pay, bonus and pay in lieu of notice) any amounts which are owed by you to
the Company or any other company in the Group after due notification and
authority

 

17

--------------------------------------------------------------------------------


 

(including any costs incurred by the Company under the provisions of the Company
Car Policy as amended from time to time).

 

21.          Rules policies, procedures

 

21.1.        You must comply at all times with the Company’s rules policies and
procedures relating to equal opportunities, harassment, health and safety,
e-mail and internet use, insider trading and all other rules and procedures
introduced by the Company from time to time.  Copies of all rules, policies and
procedures appear in the Employee Handbook.

 

21.2.        In addition to those rules policies and procedures detailed in
clause 21.1 above, you must comply at all times with the Code and any Code
Supplements, as amended from time to time. You will be given a copy of the Code
annually, and will also be made aware of any material updates.

 

21.3.        For the avoidance of doubt the rules, policies and procedures
detailed in clause 21.1 and the Code detailed in clause 21.2 above are not
incorporated by reference into this contract, are non-contractual and may be
changed, replaced or withdrawn at any time at the discretion of the Company.

 

21.4.        Any breach of the Company rules, policies or procedures or the Code
may result in disciplinary action being taken against you, and in turn may,
dependent upon the circumstances and the seriousness of the matter concerned,
result in the termination of your employment.

 

22.          Data Protection

 

22.1.        You agree that personal data (including sensitive data) relating to
you which has been or is in the future obtained by the Company may be held and
processed by the Company (and where necessary its agents or appointed third
parties) either by computer or manually for any purpose relating to the
administration, management and operation of your employment, or in relation to
the Company’s legal obligations or business needs.

 

22.2.        The Group has offices in various countries throughout the world and
it may be necessary for one or more of the Group’s overseas offices to have
access to information held about you by the Company in the UK.  However it is
only intended by the Company that information about you will be used by the
Group’s overseas offices for the purpose of enabling the Group to deal with
personal issues connected with your employment, including advising relevant
statutory authorities in order to obtain a work permit or visa or assisting in
your secondment to an overseas office or for pay roll purposes.  You agree that
the Company may where appropriate

 

18

--------------------------------------------------------------------------------


 

transfer personal data (including sensitive data) relating to you to the Group’s
overseas offices.

22.3.        You agree and give authorisation that your company electronic mail
and computing resources will be accessible to the company without any further
prior consent during your employment and where appropriate after leaving the
company. All user ID and passwords combinations may be reset for access in
appropriate business circumstances.

 

23.          Entire agreement

 

This contract contains the entire and only agreement between us and supersedes
all previous agreements between you and the Company, including without
limitation the Contract of Employment dated 21st August 2006; provided, however,
except as expressly amended in clause 16.8, nothing in this contract amends or
supersedes the Management Equity Award Agreements between you and TDS Investor
(Cayman) L.P.

 

24.          Changes to your Contract

 

24.1.        The Company reserves the right to make reasonable changes to any of
your terms and conditions of employment.

 

24.2.        If the Company changes any of the terms and conditions of your
employment it will notify you in writing at least one month in advance of the
changes taking effect.

 

25.          Meaning of words used

 

In this contract “Group” means the Company any holding company of the Company
for the time being and any subsidiary (as defined in Section 736 of the
Companies Act 1985) for the time being of the Company or its holding companies
(including without limitation Travelport Limited) and “Group Company” means any
company in the Group.

 

26.          Definitions

 

In this agreement the following definitions apply:

 

“Agent” means all and any travel agents and any other person, firm, company or
organisation materially engaged in the business of travel agency with whom you
have had contact or about whom you became aware of or informed in the course of
your employment:

 

(a)   who shall at the Termination Date be negotiating with a Group Company to
be involved in the supply of Restricted Products or Restricted Services; or

 

19

--------------------------------------------------------------------------------


 

(b)   who has at any time during the period of twelve months prior to the
Termination Date been involved in the supply of Restricted Products or
Restricted Services to a Group Company.

 

“Associated Company” means any company 20 per cent or more of the equity share
capital of which is owned directly or indirectly by the Company (applying the
provisions of section 838 of the Income and Corporation Taxes Act 1988 in the
determination of ownership), or any other Group Company or any company to which
the Company (or any other Group Company) renders managerial, administrative or
technical services;

 

“Businesses” means all and any trades or other commercial activities of any
Group Company:

 

(a)           with which you shall have been concerned or involved to any
material extent at any time during the period of twelve months prior to the
Termination Date and which the relevant Group Company shall carry on with a view
to profit; or:

 

(b)           which the relevant Group Company shall at the Termination Date
have determined to carry on with a view to profit in the immediate or
foreseeable future and in relation to which you shall at the Termination Date
possess any Confidential Business information;

 

“Client” means any person, firm, company or organisation with whom you had
contact or about whom you became aware of or informed in the course of your
employment:

 

(a)           who shall at the Termination Date be negotiating with a Group
Company for the supply of any Restricted Products or the provision of any
Restricted Services; or

 

(b)           to whom a Group Company shall at any time during the period of
twelve months prior to the Termination Date have supplied any Restricted
Products or provided any Restricted Services;

 

“Confidential Business Information” means all and any Corporate Information,
Marketing Information, Technical Information and other information (whether or
not recorded in documentary form or on computer disk or tape) which is of a
commercially sensitive or confidential nature and any information in respect of
which the Company owes an obligation of confidentiality to any third party:-

 

(a)           which you have acquired at any time during your employment by the
Company but which does not form part of your own stock in trade; and

 

20

--------------------------------------------------------------------------------


 

(b)                                 which is not readily ascertainable to
persons not connected with the Company either at all or without a significant
expenditure of labour, skill or money;

 

“Corporate Information” means all and any information (whether or not recorded
in documentary form or on computer disk or tape) relating to the business
methods, corporate plans, management systems, finances, maturing new business
opportunities or research and development projects of any Group Company;
“Distributor” means any person, firm, company or organisation with whom you had
contact or about whom you became aware of or informed in the course of your
employment :

 

(a)                                  who has pursuant to a contract provided
sales and marketing services to a Group Company in any territory of the world
during the period of twelve months prior to the Termination Date; or

 

(b)                                 who shall at the Termination Date be
negotiating with a Group Company to provide sales and marketing services to a
Group Company in any territory of the world;

 

“Employee” means:

 

(a)                                  any person who is or was, at any time
during the period of twelve months ending on the Termination Date employed or
engaged by a Group Company in a senior management, senior sales, senior
technical or legal position and who, by reason of such a position, possesses any
Confidential Business Information or is likely to be able to solicit the custom
of any Client or to induce any Client to cease dealing with the relevant Group
Company, were he or she to accept the employment or engagement offered and with
whom you shall have dealt at any time during the period of 12 months prior to
the Termination Date; or

 

(b)                                 any person who is or was, at any time during
the period of twelve months ending on the Termination Date employed or engaged
by a Group Company and who at any time in the six months preceding the
Termination Date reported to you directly or indirectly, and with whom you
worked on anything other than an occasional basis during that six month period;

 

“Group” means all Group Companies from time to time;

 

“Group Company” means the Company and any Subsidiary or Holding Company of the
Company and any Subsidiary of that Holding Company (and any Associated Company)
from time to time;

 

“Holding Company” means a holding company as defined in section 736 of the
Companies Act 1985.

 

21

--------------------------------------------------------------------------------


 

“Marketing Information” means all and any information (whether or not recorded
in documentary form or on computer disk or tape) relating to the marketing or
sales of any past, present or future product or service of a Group Company
including, without limitation, sales targets and statistics, market research
reports, sales techniques, price lists, discount structures, advertising and
promotional material, the names, addresses, telephone numbers, contact names and
identities of clients and potential clients, commercial, technical contacts of
and suppliers and potential suppliers or consultants to a Group Company, the
nature of their business operations, their requirements for any product or
service sold or purchased by a Group Company and all confidential aspects of
their business relationship with the relevant Group Company;

 

“Material Interest” means:

 

(a)                                  the holding of any position as director,
officer, employee, consultant, partner, principal or agent;

 

(b)                                 the direct or indirect control or ownership
(whether jointly or alone) of any shares (or any voting rights attached to them)
or debentures save for the ownership for investment purposes only of not more
than 3 per cent of the issued ordinary share of any company whose shares are
listed on any Recognised Investment Exchange (as defined in section 207 of the
Financial Services Act 1986); or

 

(c)                                  the direct or indirect provision of any
financial assistance;

 

“Restricted Period” means the period of twelve months commencing on the
Termination Date unless the Company shall have exercised its right to place you
on “garden leave” in accordance with clause 16.3 above in which case such period
of twelve months shall be reduced by such period as you have spent on “garden
leave”;

 

“Restricted Products” means all and any products of a kind which shall be dealt
in, produced, marketed or sold by a Group Company in the ordinary course of the
Businesses;

 

“Restricted Services” means all and any services of a kind which shall be
provided by a Group Company in the ordinary course of the Businesses;

 

“Subsidiary” means a subsidiary as defined in section 736 of the Companies Act
1985;

 

“Supplier” means any person, firm, company or organisation with whom you had
contact or about whom you became aware of or informed in the course of your
employment:

 

22

--------------------------------------------------------------------------------


 

(a)                                  who shall at the Termination Date be
negotiating with a Group Company to supply goods and/or services; or

 

(b)                                 from whom a Group Company shall at any time
during the period of twelve months prior to the Termination Date have obtained
any goods and/ or services;

 

“Technical Information” means all and any trade secrets, source codes, computer
programs, inventions, designs, know-how discoveries, technical specifications
and other technical information (whether or not recorded in documentary form or
on computer disk or tape) relating to the creation, production or supply of any
past, present or future product or service of a Group Company;

 

“Termination Date” means the date on which your employment hereunder terminates
and references to “following the Termination Date” shall be construed as from
and including such date of termination.

 

27.                               Notices

 

27.1.                     Each party to this agreement may give any notice or
other communication under or in connection with this agreement by letter or
facsimile transmission addressed to the other party. The address for service for
you shall be the address provided to the Company by you and the address for
service for the Company shall be as set forth in 27.2.4.

 

27.2.                     Any notice or other communication will be deemed to be
served:

 

27.2.1.                      if personally delivered, at the time of delivery
and, in proving service, it shall be sufficient to produce a receipt for the
notice signed by or on behalf of the addressee;

 

27.2.2.                      if by letter, at noon on the Business Day after
such letter was posted and, in proving service, it shall be sufficient to prove
that the letter was properly stamped first class addressed and delivered to the
postal authorities; and

 

27.2.3.                      if by facsimile transmission, at the time and on
the day of transmission, and, in proving service, it shall be sufficient to
produce a transmission report from the sender’s facsimile machine indicating
that the facsimile was sent in its entirety to the recipient’s facsimile number.

 

23

--------------------------------------------------------------------------------


 

27.2.4.                      Details for service of any notice or other
communication on the Company are as follows:

 

Eric Bock, General Counsel

c/o Travelport Inc.

405 Lexington Avenue

57th Floor

New York, NY 10174

Fax: (212)915-9169

 

24

--------------------------------------------------------------------------------


 

 

Date

Signed on behalf of the Company by:

 

/s/ Gordon Wilson

 

Gordon Wilson

Director

President and CEO Travelport GDS

 

Signed on behalf of TDS Investor (Cayman) L.P. with respect to clauses 16.8 and
16.9  only by:

TDS Investor (Cayman) G.P. on behalf of TDS Investor (Cayman) L.P.:

 

NAME:

/s/ Gordon Wilson

 

TITLE:

President and CEO, Travelport GDS

 

 

 

 

EXECUTED and DELIVERED as a DEED

 

/s/ Philip Emery

 

by Philip Emery in the presence of:

 

 

Witness:

 

 

Signature:

/s/ Geoff Dadswell

 

 

 

 

Name:

Geoff Dadswell

 

 

 

 

Work Address:

Axis One, Axis Park, 10 Hurricane Way

 

 

 

 

 

Langley, Berkshire SL3 8AG United Kingdom

 

 

 

 

Date:

October 5, 2009

 

 

By executing this deed you acknowledge that you have read this contract of
employment. Further, you understand, agree to and will abide by all the terms
and conditions of employment as set out above.

 

25

--------------------------------------------------------------------------------